Duckworth, Chief Justice.
This case being an action in ejectment, brought by the petitioner to recover land derived by the defendant from a life tenant, the will under which both parties claim title disclosing that the petitioner, as a grandchild of the testator, received title in fee to the lands in question with a life interest in said property to his father which was subject to a forfeiture, that “should any child or children sell or move away from said lands, then and in that event, the income from the share of any such child shall be equally divided among *540the remaining children . . . until the death of such child or children, when said share shall become the property of their children in fee simple,” and the undisputed evidence showing that the life tenant sold the fee, the defendant claiming through this chain of title, and this action being filed within a seven-year period after the death of the life tenant — the verdict was demanded in favor of the petitioner, and the court did not err in directing such verdict. See Code §§ 113-806, 85-708; Sproull v. Graves, 194 Ga. 66 (20 S. E. 2d 613); Patterson v. Patterson, 208 Ga. 17, 20 (64 S. E. 2d 585); Aiken v. Aiken, 209 Ga. 819 (76 S. E. 2d 481).
Submitted March 8, 1954
Decided April 14, 1954.
B. F. Duncan, for plaintiff in error.
Orrin Roberts, Roberts & Roberts, Allison & Pittard, contra.
2. It follows that the court did not err in refusing to grant the motion for new trial.

Judgment affirmed.


All the Justices concur.